Citation Nr: 0711748	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  06-32 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as a result of ionizing radiation.

2.  Entitlement to service connection for residuals of a 
right shoulder injury, on a direct incurrence basis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a cervical spine injury, to include degenerative 
disc disease. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury, to include degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1952 until March 
1956.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that, in his October 2006 substantive appeal, 
the veteran appears to be making a claim of entitlement to 
secondary service connection regarding the right shoulder 
issue.  Further, in his December 2005 notice of disagreement, 
the veteran appears to be making a claim for a total 
disability rating based on individual unemployability (TDIU).  
As the secondary service connection and TDIU claims have not 
yet been developed by the agency of original jurisdiction 
(AOJ), the Board refers these issues back to the AOJ for 
appropriate action.  

A motion to advance this case on the Board's docket was 
received by the Board on March 21, 2007.  This motion was 
granted by the Board on April 12, 2007 for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  There is no competent evidence that the veteran manifests 
prostate cancer.

2.  The competent evidence fails to demonstrate a current 
right shoulder disability.

3.  By an unappealed rating decision dated in July 1994, the 
RO denied service connection for residuals of cervical and 
lumbar spine injury, to include degenerative joint disease.  

4.  Evidence added to the record since the July 1994 rating 
decision is not new, it is essentially cumulative of the 
evidence previously of record and does not provide a 
reasonable possibility of substantiating the claims for 
service connection for residuals of cervical and lumbar spine 
injury, to include degenerative joint disease. 


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in, or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2006).

2.  Residuals of a right shoulder injury were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  The RO's July 1994 rating decision, which denied 
entitlement to service connection for residuals of cervical a 
spine injury, to include degenerative disc disease, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2006).

4.  New and material evidence has not been received since the 
July 1994 rating decision and the veteran's claim for service 
connection for residuals of cervical spine injury, to include 
degenerative joint disease, is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

5.  The RO's July 1994 rating decision, which denied 
entitlement to service connection for residuals of a low back 
injury, to include degenerative disc disease, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2006).

6.  New and material evidence has not been received since the 
July 1994 rating decision and the veteran's claim for service 
connection for residuals of low back injury, to include 
degenerative joint disease, is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established new requirements 
with respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

VA satisfied its duty to notify as to the claims by means of 
a March 2005 letter from the RO to the appellant.  The letter 
informed him of what evidence was required to substantiate 
each claim and of his and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
pertinent evidence and/or information in his possession to 
the AOJ.  The March 2005 letter also referenced the previous 
final denial of service connection claims for residuals of an 
injury to the veteran's cervical and lumbar spine.  Moreover, 
while notice was not provided in the above notice letter, or 
in any other correspondence, that a disability rating and 
effective date would be assigned in the event of award of the 
benefits sought, this omission is not prejudicial to the 
veteran.  Indeed, because the veteran's claims are denied in 
the instant decision, VA's failure to provide notice as to 
the assignment of a disability rating and/or effective date 
has no adverse impact on the veteran.  

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Here, the Board finds that VCAA notice, including the 
requirements of Kent as referenced in the previous final 
denial, have been met.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, service personnel 
records, and reports of post-service private and VA treatment 
and examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim as well as a lay 
statement submitted on his behalf.  The Board has carefully 
reviewed these statements and concludes that there has been 
no identification of further available evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained. 



Legal criteria and analysis

I.  Service connection- 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and prostate cancer becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2006).  



A.  Prostate cancer

The veteran claims that he holds a diagnosis of prostate 
cancer that he believes is causally related to events in 
service.  He believes that he was exposed to ionizing 
radiation fallout particles that drifted to Kwajalein Atoll 
(where the veteran was stationed) from nuclear testing at the 
Bikini test site in 1954, and that such exposure is linked to 
his symptoms involving sudden fatigue and hot flashes.  See 
December 2005 notice of disagreement and Radiation Risk 
Activity Information Sheet; see also May 2006 statement in 
support of his claim.  

The Board has carefully reviewed the claims folder, and finds 
no competent evidence that the veteran has been diagnosed 
with prostate cancer.  A July 1999 VA outpatient treatment 
record indicates a history of prostatic hypertrophy.  A March 
2001 examination by a VA physician noted that the veteran's 
"prostate is generous normal."  The March 2001 treatment 
record also noted an impression of "prostate enlargement, ? 
cancer from elevated PSA's [prostate specific antigen]."  
The record also contains a March 2003 VA outpatient treatment 
record noting a history of elevated PSA and prostate nodule 
in the past.  The assessment at the time was "[illegible] 
R/o prostate cancer."  Further, a February 2004 PSA test 
revealed a value of 1.3 ng/ml (with a PSA value of < 4 ng/ml 
being normal).  

The Board notes that even if the veteran's elevated PSA 
levels represent prostate cancer, there is not a clinical 
nexus opinion relating such disability to his active service.  
Rather, the only evidence in this case suggesting that the 
veteran has prostate cancer related to service consists of 
the veteran's own stated beliefs.  His own self-diagnosis and 
opinion as to etiology in this case holds no probative value 
as he is not shown to possess the medical training required 
to provide a medical diagnosis or opinion as to etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 38 
C.F.R. § 3.159(a) (2006).  Therefore, the Board finds that 
the veteran's claim fails as he has not provided any 
competent evidence of current prostate cancer etiologically 
related to service.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  The claim for service 
connection for prostate cancer, therefore, is denied.

B.  Right shoulder

The veteran asserts that service connection is warranted for 
residuals of a right shoulder injury.  

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In this regard, the post-
service clinical evidence does not demonstrate a right 
shoulder disability.  The Board notes a report of an 
examination by D.M.T., M.D., dated in May 1993, which notes 
the range of motion of both of the veteran's shoulders to be 
normal.  It also noted his strength about the shoulder girdle 
as being normal.  Further, the veteran reported that his 
whole right trapezius and right neck are in constant tension.  
See March 2001 VA outpatient treatment record.  The above 
clinical records did not contain a diagnosis of a right 
shoulder disability.  In this regard, the Board notes that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Considering the facts discussed above, an award of service 
connection is not justified here.  The Board finds support 
for this conclusion in a decision of the Court, which 
interpreted the requirement of current disability.  In 
Brammer, the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (noting 
that service connection may not be granted unless a current 
disability exists); Chelte v. Brown, 10 Vet. App. 268 (1997) 
(stating that a "current disability" means a disability shown 
by competent medical evidence to exist).

The Board acknowledges the veteran statements that he has a 
current right shoulder disability.  However, as previously 
noted, the veteran's own self-diagnosis in this case holds no 
probative value as he is not shown to possess the medical 
training required to provide a medical diagnosis.  See 
Espiritu, 2 Vet. App. at 494-95.

In conclusion, the evidence fails to establish a current 
right shoulder disability or residuals from a right shoulder 
injury.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  New and material evidence 

In general, a rating decision that is not timely appealed is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2006).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
received the claim shall be reopened and the former 
disposition of the claim reviewed.  See also 38 C.F.R. § 
3.156(a).

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in 2004, the newer version of the 
law is applicable in this case.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for 
residuals of cervical spine injury, to include degenerative 
joint disease and for residuals of a low back injury, to 
include degenerative joint disease.  The record reflects that 
in a July 1994 decision, the RO denied the veteran's claims 
for service connection for residuals of cervical and lumbar 
spine injuries, on the basis that the veteran's service 
medical records are completely negative for a fracture of the 
cervical or lumbar spine or any complaints relating to such a 
condition.  The RO also noted that the medical evidence at 
that time demonstrated degenerative processes involving the 
L5-S1 and the cervical spine with no evidence of any 
fractures.  No appeal was taken from that determination.  As 
such, it is final.  38 U.S.C.A. § 7105.

In this regard, the Board notes that the service medical 
records show a complaint of a lumbar strain in June 1954 and 
of a stiff neck in December 1954.  It is significant to point 
out that on the separation examination in March 1956, a 
clinical evaluation of the spine was normal.

The additional evidence includes private and VA medical 
records.  The Board observes that VA X-rays of the veteran's 
cervical spine in 2001 reveal osteoarthritic changes of the 
facet joint at C3-C4 and degenerative disc disease with 
spondylosis at C4-C7.  A March 2003 VA outpatient treatment 
record shows that a VA physician assessed the veteran with a 
history of cervical spondylosis.  The most recent VA 
radiographic evidence in January 2006 of the cervical spine 
showed moderately severe degenerative disc disease at C5-C6 
and C6-C7 and mild spondylolisthesis of C7 over T1 with 
possible degenerative disc disease.  The impression given 
after a January 2006 MRI of the cervical spine noted 
multilevel cervical degenerative disc change and spondylosis.    

After a review of the evidence submitted by the veteran since 
the July 1994 rating decision, the Board finds that it is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial and it does not raise a 
reasonable possibility of substantiating the claim.  The new 
evidence, as described above, only confirms the presence of a 
current disability of the cervical and lumbar spine.  
However, there is no competent medical evidence of record 
linking his current back disabilities to his period of active 
duty.  The only evidence doing so consists of the veteran's 
statements to that effect.  Since the veteran is not a 
medical expert, he is not competent to express a probative 
opinion regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board also notes a 
lay statement submitted by R.F.S., dated in May 2005 that is 
essentially a reiteration of the veteran's accounts of in-
service events.  The Board notes that there is no indication 
that R.F.S. is a medically trained individual and he admitted 
to having secondhand knowledge of the in-service back 
accident.  

In the absence of clinical evidence establishing a nexus to 
service, the Board concludes that the additional evidence is 
not new and material and the claims for service connection 
residuals of an injury to the cervical and lumbar spine 
remain denied.  Further, the Board finds that the veteran's 
statements and the lay statement do not raise a reasonable 
possibility that the residuals of the injury to the cervical 
and lumbar spine are linked to service when considered in 
conjunction with the record as a whole.

Accordingly, the Board finds that what was missing at the 
time of the prior final denial in July 1994 remains 
deficient, namely evidence that the veteran currently has 
residuals of an injury to the cervical and lumbar spine that 
are related to his active military service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 
C.F.R. § 3.102 (2006), but does not find that the evidence is 
of such approximate balance as to warrant its application.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to service connection for residuals of a right 
shoulder injury, on a direct incurrence basis, is denied.

New and material evidence not having been received, the claim 
for service connection for residuals of cervical spine 
injury, to include degenerative disc disease, is not 
reopened.

New and material evidence not having been received, the claim 
for service connection for residuals of low back injury, to 
include degenerative disc disease, is not reopened.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


